I dissent.
This is an ordinary fact case with very little law involved. The capable and experienced trial judge made findings upon the testimony adduced before him after seeing and hearing the witnesses testify. Upon the evidence adduced, the trial judge held that the debt sued on was a separate liability of M.D. Dungan and released the community from liability. I am unable to agree that there is any evidence preponderating against that finding and conclusion.
The judgment of the trial court should be affirmed.
MILLARD, C.J., and MITCHELL, J., concur with HOLCOMB, J. *Page 507